Citation Nr: 1219146	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son, daughter, and friend


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and from July 1980 to July 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the Board sitting at the RO in March 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. 


REMAND

The Veteran served as a U.S. Army communications specialist with paratrooper and Special Forces training.  Service treatment records showed that the Veteran sustained a non-combat injury of his lower back during his first period of active duty.  In January 1979, the RO granted service connection and a 20 percent rating for degenerative disc disease of the lumbar spine.  The Veteran reenlisted in the Army in 1980 and underwent Special Forces and airborne training.  The 20 percent rating was reinstated at the time of his second discharge.  After service, the Veteran was employed in several occupations including as a cable installer.   In November 2006, the RO granted an increased rating of 40 percent, effective in July 2006.  

During the period of time covered by this appeal, the Veteran received treatment for low back pain from a private orthopedic physician, a consulting specialist, and family practice physician.  The Veteran underwent VA general medical, orthopedic, and neurologic examinations in May 2009, June 2010, December 2010, and January 2011.   The Veteran reported increasing low back pain, radiating to down the legs and up the spine to the neck and shoulder, bilateral leg numbness and weakness, and additional mobility limitations including an abnormal gait and use of a cane.  Ranges of flexion of the thoracolumbar spine varied between 25 and 90 degrees.  Some examiners attributed right leg numbness and weakness to residuals of the CVA.  X-rays showed a healed compression fracture at L2 that was not impinging on the nerve root and continued degenerative disease at L3-4.  

In December 2010, a VA physician noted the Veteran's reports of episodic low back muscle spasms but no lower leg numbness or paralysis and no mention of bowel or bladder dysfunction.  The physician attributed the increased weakness and abnormal gait to residuals of the CVA and occasional leg numbness while sitting to poor circulation.  The physician also noted that the weakness and loss of function contributed to the further degenerative disease of the spine.  Electromyeograph testing in January 2011 showed no indications of radiculopathy or peripheral neuropathy.  The most recent measurements of range of motion of the lumbar spine in December 2010 were normal but with pain on motion.  

In the March 2012 Board hearing, the Veteran stated that his low back symptoms had become more severe since the last examination.  He stated that he experienced increasing radiating pain to both legs, ankles, and feet, muscle spasms, and erectile and bladder dysfunction.  

The Board concludes that an additional VA spinal examination is necessary to decide the claim because the Veteran reported additional neurologic symptoms of bladder and erectile dysfunction, because the spinal ranges of motion are significantly disparate, and because the current medical evidence does not clearly indicate whether the lower leg neuropathy, if any, is related to the degenerative spinal disease or to residuals of the CVA. 38 C.F.R. § 3.159 (c)(2011).    

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran authorization to obtain records of private medical treatment for his lumbar spine disorder, if any, since September 2009.  If authorized, request the identified records and associate any records received with the claims file. 

2.  Request all records of VA medical care since January 2011 and associate any records received with the claims file. 

3.  Schedule the Veteran for a VA spinal and neurologic examination by an appropriately qualified VA examiner and additional examinations or testing if so indicated by the initial examiner.  Request that the examiner(s) review the claims file and note review of the claims file in the examination report.  

a.  Request that the examiner(s) provide an evaluation of the Veteran's degenerative disc disease of the lumbar spine including the presence and impact of symptoms of radiating pain to the lower legs and to the cervical area, lower leg neuropathy, and bladder and erectile dysfunction if any.  

b.  Request that the examiner(s) provide an opinion if possible whether any neurological symptoms or functional limitations such as abnormal gait, mobility endurance, radiating pain, neuropathy, erectile dysfunction, and bladder dysfunction are not the result of degenerative disease of the lumbar spine but rather associated with non-service connected residuals of the 2006 cerebrovascular accident, or other injuries or disorders.  

c.  Request that the examiner(s) provide an opinion whether the non-service-connected residuals of the cerebrovascular accident caused or aggravated the natural progress of the degenerative disc disease of the lumbar spine.   

d.  If an opinion cannot be provided without speculation, the examiner(s) must explain the reasons that an opinion is not possible such as inadequate medical evidence, limitations in the relevant field of medical knowledge, or lack of experience or knowledge of the examiner. 

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine including for ratings under the appropriate diagnostic codes for related neurologic disabilities.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


